Citation Nr: 1525638	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss pursuant to 38 U.S.C.A. § 1160 (West 2014).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appeared at hearing before the undersigned in April 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the April 2015 hearing, the Veteran testified the hearing loss in his nonservice-connected right ear has gotten worse since his last examination in July 2012.  VA examiners have determined he has total hearing loss in his service-connected left ear.  An increase in the severity of hearing loss in the Veteran's right ear may warrant a higher rating for his service-connected disability.  See 38 U.S.C.A. § 1160 (West 2014).  Thus, a new examination is necessary to make an informed decision regarding the Veteran's current level of functional impairment.  See Snuffer v Gober, 10 Vet App 400, 403 (1997) (holding the duty to assist required VA to provide an examination based on claimant's assertion of increased hearing loss since his examination two years prior to the Board's decision).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new audiological examination to measure the current severity of his bilateral hearing loss.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

